 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    ERIC CHATMAN,                                         Case No. 2:18-cv-00427-APG-PAL
 5                           Plaintiff,
                                                            ORDER ON REPORT AND
 6          v.                                              RECOMMENDATION
 7    ENCORE WYNN CASINO, et al.,
                                                            (ECF. NO. 14)
 8                           Defendants.
 9

10          On December 17, 2018, Magistrate Judge Leen recommended that I dismiss this case with

11   prejudice. Plaintiff Eric Chatman did not file an objection. Thus, I am not obligated to conduct a

12   de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

13   to “make a de novo determination of those portions of the report or specified proposed findings to

14   which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

15   (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

16   de novo if objection is made, but not otherwise” (emphasis in original)).

17          IT IS THEREFORE ORDERED that Judge Leen’s report and recommendation (ECF No.

18   14) is accepted. Plaintiff Eric Chatman’s complaint is DISMISSED with prejudice and the clerk

19   of court is instructed to enter judgment in favor of the defendants and against the plaintiff.

20          DATED this 3rd day of January, 2019.

21

22                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
